Citation Nr: 0932522	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension, as aggravated by service-connected 
posttraumatic stress disorder (PTSD) and/or diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to October 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for hypertensive cardiovascular disease, 
with dilated congestive cardiomyopathy and hypertension, on 
both direct and presumptive bases, and as secondary to 
service-connected diabetes mellitus and PTSD.

In a May 2007 decision, the Board denied the Veteran's claim 
for service connection for hypertensive cardiovascular 
disease, with dilated congestive cardiomyopathy and 
hypertension, on both direct and presumptive bases, and as 
directly secondary to a service-connected disability.  The 
Board, however, remanded the question whether the appellant's 
PTSD and/or diabetes aggravated his hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
hypertensive cardiovascular disease with dilated congestive 
cardiomyopathy and hypertension that is aggravated by 
diabetes mellitus or PTSD, or the combination of both 
disabilities.


CONCLUSION OF LAW

Hypertensive cardiovascular disease with dilated congestive 
cardiomyopathy and hypertension is not aggravated by a 
service-connected disorder, including diabetes mellitus 
and/or PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2003 and April 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO provided notice of how disability ratings 
and effective dates are determined in April 2008.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The Board's May 2007 remand, in large part, was to afford the 
Veteran the opportunity to undergo a VA examination in 
conjunction with his claim.  However, he failed to report for 
the December 2008 VA examination and did not request that it 
be rescheduled.  As noted in the Board's remand, and as 
discussed below, the consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order.

II.	Factual Background and Legal Analyses

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private, and VA medical 
records and examination reports, and records considered by 
the Social Security Administration.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran maintains that he has hypertensive cardiovascular 
disease with dilated congestive cardiomyopathy and 
hypertension that is aggravated by his service-connected 
diabetes mellitus and/or PTSD.  

As noted, the May 2007 Board decision denied service 
connection for the hypertensive cardiovascular disease with 
dilated congestive cardiomyopathy and hypertension on direct 
and presumptive bases.  It also denied entitlement to service 
connection based on a claim that a service-connected 
disability directly caused the disorder.  Thus, the only 
remaining matter for consideration is whether the Veteran's 
service-connected diabetes mellitus and/or PTSD permanently 
aggravated hypertensive cardiovascular disease with dilated 
congestive cardiomyopathy and hypertension.  That is, whether 
the service-connected diabetes mellitus or PTSD, or 
combination of both disabilities, worsened the underlying 
disorder. 

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to establishing service connection for a disability on 
a secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused or aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). Additionally, when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service- connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim 
for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, hypertensive cardiovascular 
disease with dilated congestive cardiomyopathy and 
hypertension.

The pertinent medical evidence of record, dated from 1984 to 
2003, including VA treatment records, reflects that the 
Veteran was diagnosed with PTSD by at least 1985, 
hypertension in 1993, and diabetes mellitus in 1998.  These 
records do not include an opinion indicating that diabetes 
mellitus or PTSD, or a combination of both disabilities, 
aggravated the Veteran's hypertensive cardiovascular disease 
with dilated congestive cardiomyopathy and hypertension.

VA examiners in November 2002, and in April and October 2003, 
concluded that the Veteran's hypertensive cardiovascular 
disease with dilated congestive cardiomyopathy and 
hypertension was not caused by diabetes or PTSD.  These 
examiners did not consider or address whether the diabetes or 
PTSD aggravated the Veteran's hypertensive cardiovascular 
disease with dilated congestive cardiomyopathy and 
hypertension.  This was the purpose of the VA examination 
scheduled in December 2008 that the Veteran failed to attend.  

In an April 2008 letter, the Appeals Management Center (AMC) 
in Washington, D.C., advised the Veteran that his claim was 
remanded for additional development and requested that he 
submit any additional evidence relevant to his claim.  By a 
letter dated December 12, 2008, the AMC again contacted the 
Veteran and informed him he had been scheduled for a VA 
examination, and would be contacted by the clinic with 
specific date.  A December 15, 2008 letter from the VA 
medical center (VAMC) in East Orange, New Jersey, notified 
the Veteran that his medical examination was scheduled for 
December 23, 2008.  The Veteran was provided with a phone 
number to call if he had any questions regarding the 
examination.

The Veteran failed to report for the December 23, 2008 VA 
examination.  Further, neither the Veteran, nor his 
representative, made any attempt to show good cause or 
explain why the Veteran missed his examination.  The April 
2009 supplemental statement of the case informed the Veteran 
and his representative of his failure to report for his 
examination.  The only further correspondence was received in 
May 2009, when the Veteran submitted a signed response 
acknowledging receipt of the April 2009 supplemental 
statement of the case and indicating that he had no further 
information or evidence to submit.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

When a Veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

VA offered the Veteran an opportunity to have a VA 
examination to obtain a medical opinion regarding whether his 
diabetes and/or PTSD aggravated his hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension.  The Veteran, however, failed to appear for 
the scheduled VA examination.  His failure to cooperate in 
attending the examination has left the record devoid of any 
competent opinion whether diabetes or PTSD, or combination of 
both, permanently aggravated his hypertensive cardiovascular 
disease with dilated congestive cardiomyopathy and 
hypertension.  38 C.F.R. § 3.655(b).

Given that there is no competent evidence that the claimed 
disorder is aggravated by a service connected disorder, given 
that the Veteran failed to report for the scheduled 
examination, and given that he has not provided good cause 
for his failure in this regard, his claim must be denied.  

The duty to assist is not always a one-way street.  If he 
wishes help, the Veteran cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a 
duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the Veteran to appear for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed 
hypertensive cardiovascular disease with dilated congestive 
cardiomyopathy and hypertension.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed hypertensive cardiovascular disease with dilated 
congestive cardiomyopathy and hypertension.  The 
preponderance of the evidence is therefore against the 
appellant's claim.

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension, as aggravated by service-connected PTSD 
and/or diabetes, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


